DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s priority claim to US provisional application 62/866,672 filed June 26, 2019 is acknowledged.
Response to Restriction Election
Applicant’s reply filed May 18, 2022 did not include an election of pipeline connector species. (See April 15, 2022 Restriction Requirement at the bottom of page 3 to the top of page 4). The examiner called applicant’s representative on June 7, 2022 for an oral election.
During a telephone conversation with Leandro Arechederra, III on June 7, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claim 6, the weld neck pipe flange.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim Status
Claims Filing Date
August 9, 2022
Amended
1, 11
Pending
1-20
Withdrawn
3, 7, 11-20
Under Examination
1, 2, 4-6, 8-10


	The status identifier of claim 7 recites “(Original)”. However, on June 7, 2022 a provisional pipeline connector species (see April 15, 2022 Restriction Requirement at the bottom page 3 to the top of page 4) to prosecute the invention of Species A, claim 6 (see July 6, 2022 Non-Final Rejection page 2 “Response to Restriction Election”) was made. Therefore, claim 7 is withdrawn. The correct status of every claim must be indicated after its claim number. 37 C.F.R. 1.121(c). 
Withdrawn Abstract Objection
The following objections are withdrawn due to abstract amendment:
Abstract being more than 150 words.  
Abstract line 5 reciting “comprise”.
Response to Arguments
Hamentgen 
Applicant’s arguments, see Remarks pg. 7 para. 2, filed August 9, 2022, with respect to Hamentgen have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 1 recites 0.4 to 0.8 wt% carbon, whereas Hamentgen discloses 2.1 to 3.9 wt% carbon at [0001] (Remarks pg. 7 para. 2).
	New Grounds
	In light of claim amendment new grounds of rejection over JP ‘194 in view of Okuno and EPMA and over JP ‘194 in view of Hamentgen are made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Okuno (JP S59-064738 machine translation) and EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.).
Regarding claim 1, JP ‘194 teaches a method of manufacturing a steel pipe with an outer surface layer with excellent wear resistance ([0001]) where the outer layer is a high manganese steel ([0017]) with a composition that overlaps with that claimed ([0022]-[0031]) manufactured by forming a hollow tubular capsule with a steel pipe and a thin-walled low-carbon steel cylinder sealed with a carbon steel disk, filling high manganese steel powder into the open end of the capsule tube to form a hollow composite billet, cold hydrostatically molding, hot extruding, ([0018], [0021]),  then removing the thin-walled low-carbon steel cylinder by cutting (i.e. removing the sealed container to expose a surface of the densified part) ([0040]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 1
JP ‘194 Teaching
JP ‘194 Citation
Okuno Abstract
Mn
8 to 30 wt%
10 to 25 wt%
[0025]
10.0 to 20.0 wt%
C
0.4 to 0.8 wt%
0.5 to 1.2 wt%
[0023]
0.65 to 1.40 wt%
Cr
4 to 15 wt%
15 wt% or less
[0029], [0030]
7.00 to 15.00 wt%
Si
Up to 3 wt%
1.0 wt% or less
[0024]
-
Al
Up to 0.5 wt%
1 wt% or less
[0026]
-
Mo
Up to 5 wt%
3 wt% or less
[0029], [0031]
-
N
Less than 0.1 wt%
0.3 wt% or less
[0027]
-
Optionally one of more of:
-
-
-
Ni
-
-
-
W
-
-
-
Cu
-
-
-
Nb
-
-
2.00 to 6.00 wt%
V
-
-
2.00 to 6.00 wt%
Ti
-
-
1.80 to 5.00 wt&
S
0.005 wt% or less
[0028]
-
P
0.01 wt% or less
[0028]
-
B
-
-
-


JP ‘194 is silent to consolidating the powder by a hot isostatic pressing (HIP) process.
Okuno teaches a steel powder with a composition that overlaps with that claimed manufactured by loading a steel powder into a capsule (i.e. loading a container with the plurality of particles, the container having an internal surface formed in a near-net shape of a part), evacuating the capsule (i.e. establishing a reduced pressure state in the container after loading the container with the plurality of particles), and subjecting the steel powder to hot isostatic pressing (i.e. heating the pressure vessel at a predetermined temperature while applying a predetermined pressure isostatically to an exterior surface of the sealed container with a pressurizing gas; wherein the predetermined temperature and the predetermined pressure in combination are sufficient to consolidate the plurality of particulates to form a densified part having the near-net shape) (Abstract, para. spanning pgs. 2-3).
It would have been obvious to one of ordinary skill in the art to manufacture the steel pipe of JP ‘194 using the powder consolidation process of Okuno because it forms a steel with excellent properties (Okuno abstract), it can form large and massive near net shape components, it is a high-performance, high-quality, and cost-effective process (EPMA Introduction), that forms dense components without segregation, has a freedom of part size and alloy use, and has excellent material yield (EPMA 2.1 The main benefits of the PM HIP technology). 
Okuno is silent to sealing the container to maintain the reduced pressure state therein, thereby affording a sealed container and placing the sealed container in a pressure vessel. 
EPMA teaches the PM (powder metallurgy) HIP (hot isostatic press) process (3. The PM HIP Process) includes container filling, outgassing, welding to seal the container (3.3 Container filling and outgassing), then filling, closing, and evacuation the HIP vessel (3.4 The Hot Isostatic Pressing Process).
It would have been obvious to one of ordinary skill in the art in the HIP process of Okuno to weld to seal the container after filling and evacuating and to place the seal container in the HIP vessel because welding the fill tube to seal if after outgassing presents leaks which allows gas, such as argon, to enter the container and become entrapped, creating pores and damaging effects on the mechanical properties (EPMA 3.3. Containing filling and outgassing) where placing in a HIP furnace (i.e. pressure vessel) (EPMA Fig. 3.13) allows for the desired HIP process conditions to be applied to the container.
Regarding claim 2, JP ‘194 teaches removing the thin-walled low-carbon steel cylinder (i.e. capsule) by cutting ([0040]).
JP ‘194 is silent to removing the sealed container by pickling that dissolves the container.
EPMA teaches the PM (powder metallurgy) HIP (hot isostatic press) process (Introduction) includes container removal after hot isostatic pressing (pg. 7) by pickling (i.e. pickling treatment that dissolves the container) (pg. 13 section 3.5).
It would have been obvious to one of ordinary skill in the art in the process of JP ‘194 to remove the container by pickling because it does not have a machining demand (EPMA pg. 13 section 3.5). EPMA teaches container removal by pickling for stainless parts with low carbon steel container (EPMA pg. 13 section 3.5). The part of JP ‘194 is a stainless steel (i.e. a steel containing about 10 to 30% Cr, JP ‘194  [0029], [0030]) and the capsule is low-carbon steel (JP ‘194 [0040]). Further, removing the container by pickling is an art recognized equivalent process to removing the HIP container by machining (i.e. cutting, JP ‘194 [0040]) (EPMA 3.5 Container removal). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Regarding claim 4, JP ‘194 in view of Okuno and EPMA teaches welding to seal the container (EPMA 3.3 Container filling and outgassing).
Regarding claim 8, JP ‘194 in view of Okuno teaches hot isostatic pressing at 1,050 to 1,250°C to cause sintering (i.e. the predetermined temperature does not lead to formation of a liquid phase in the container) (Okuno abstract, para. spanning pgs. 2-3).
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation).
Regarding claim 1, JP ‘194 teaches a method of manufacturing a steel pipe with an outer surface layer with excellent wear resistance ([0001]) where the outer layer is a high manganese steel ([0017]) with a composition that overlaps with that claimed ([0022]-[0031]) manufactured by forming a hollow tubular capsule with a steel pipe and a thin-walled low-carbon steel cylinder sealed with a carbon steel disk, filling high manganese steel powder into the open end of the capsule tube to form a hollow composite billet, cold hydrostatically molding, hot extruding, ([0018], [0021]),  then removing the thin-walled low-carbon steel cylinder by cutting (i.e. removing the sealed container to expose a surface of the densified part) ([0040]).
Element
Claim 1
JP ‘194 Teaching
JP ‘194 Citation
Mn
8 to 30 wt%
10 to 25 wt%
[0025]
C
0.4 to 0.8 wt%
0.5 to 1.2 wt%
[0023]
Cr
4 to 15 wt%
15 wt% or less
[0029], [0030]
Si
Up to 3 wt%
1.0 wt% or less
[0024]
Al
Up to 0.5 wt%
1 wt% or less
[0026]
Mo
Up to 5 wt%
3 wt% or less
[0029], [0031]
N
Less than 0.1 wt%
0.3 wt% or less
[0027]
Optionally one of more of:
-
-
Ni
-
-
W
-
-
Cu
-
-
Nb
-
-
V
-
-
Ti
-
-
S
0.005 wt% or less
[0028]
P
0.01 wt% or less
[0028]
B
-
-


Hamentgen teaches a method of producing an iron-carbon alloy containing manganese ([0001], [0002]) at a relatively large proportion ([0016]) of 11 to 12 wt% ([0035]) (i.e. high-manganese steel) by producing powder (i.e. providing a plurality of particulates), filling the powder into a weldable capsule (i.e. loading a container with the plurality of particulates), evacuating the capsule (i.e. establishing a reduced pressure state in the container after loading the container with the plurality of particulates), sealing the capsule in a gas-tight manner by welding (i.e. sealing the container to maintain the reduced pressure state therein, thereby affording a sealed container), and hot isostatically pressing to press the powder into a raw body such as at a temperature of about 1100°C and pressure of more than 1000 bar (i.e. heating the pressure vessel at a predetermined temperature while applying a predetermined pressure isostatically to an exterior surface of the sealed container with a pressurizing gas), then removing the capsule and lids (i.e. removing the sealed container to expose a surface of the densified part) to produce a green body that has a dense and homogeneous structure and no porosity (i.e. wherein the predetermined temperature and the predetermined pressure in combination are sufficient to consolidate the plurality of particulates to form a densified part) ([0038], [0044], [0045], [0048], [0049]) where a relatively complicated shaped can be produced (i.e. near-net shape) ([0039]) such as a pipe by using  a tubular capsule 1a and a solid, circular, cylindrical core 2a (i.e. the container having an internal surface formed in a near-net shape of a part) ([0048], Fig. 2). 
It would have been obvious to one of ordinary skill in the art to manufacture the steel pipe of JP ‘194 using the powder consolidation process of Hamentgen because it allows for formation of relatively complicated shapes (Hamentgen [0039]) including a pipe (Hamentgen [0048]).
Regarding claim 4, Hamentgen teaches a weldable capsule ([0038]) that is sealed ([0048]) by welding ([0045]).
Regarding claim 8, Hamentgen teaches sintering of powder particles at about 1100°C (i.e. the predetermined temperature does not lead to formation of a liquid phase in the container) ([0038], [0045], [0049])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.).
Regarding claim 2, JP ‘194 in view of Hamentgen teaches consolidating by hot isostatically pressing (HIP) then removing the capsule and lids (i.e. sealed container) (Hamentgen [0038], [0044], [0045], [0048], [0049]) by cutting (JP ‘194 [0040]). 
JP ‘194 in view of Hamentgen is silent to dissolving the sealed container by a pickling treatment.
EPMA teaches the PM (powder metallurgy) HIP (hot isostatic press) process includes container removal after hot isostatic pressing (pg. 7) by pickling (i.e. pickling treatment that dissolves the container) (pg. 13 section 3.5).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Hamentgen to remove the container by pickling because it does not have a machining demand (EPMA pg. 13 section 3.5). EPMA teaches container removal by pickling is only for stainless parts with low carbon steel container (EPMA pg. 13 section 3.5). The part of JP ‘194 is stainless steel (i.e. a steel containing about 10 to 30% Cr; JP ‘194 [0029], [0030]) and the container is low-carbon steel (JP ‘194 [0040]). Further, removing the container by pickling is an art recognized equivalent process to removing the HIP container by machining (i.e. cutting, JP ‘194 [0040]) (EPMA 3.5 Container removal). It is prima facie obvious to substitute equivalents known for the same purpose. MPEP 2144.06(II).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Okuno (JP S59-064738 machine translation) and EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.) as applied to claim 1 above, and further in view of Wu (CN 108048748 machine translation).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Wu (CN 108048748 machine translation).
Regarding claim 5, JP ‘194 in view of Okuno and EPMA teaches producing a pipe (JP ‘194 [0001]).
JP ‘194 in view of Hamentgen teaches producing a pipe (JP ‘194 [0001]; Hamentgen [0048], Fig. 1).
Either one of JP ‘194 in view of Okuno and EPMA or JP ‘194 in view of Hamentgen is silent to the part being a pipeline connector (claim 5).
Wu teaches a steel belt (i.e. band) for welding a steel pipe (abstract, 2:2) that includes 14.5 to 15.5% Mn (i.e. high-Mn steel) (abstract, 2:2-9).
It would have been obvious to one of ordinary skill in the art to manufacture the pipe of either one of JP ‘194 in view of Okuno and EPMA or JP ‘194 in view of Hamentgen to be a steel belt (i.e. band) for welding a steel pipe because it results in a steel pipe with good plasticity and proper strength using a convenient process (Wu abstract, 1:24-27).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Okuno (JP S59-064738 machine translation) and EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.) as applied to claim 1 above, and further in view of Li (CN 104406163 machine translation).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Li (CN 104406163 machine translation).
Regarding claims 5 and 6, JP ‘194 in view of Okuno and EPMA teaches producing a pipe (JP ‘194 [0001]).
JP ‘194 in view of Hamentgen teaches producing a pipe (JP ‘194 [0001]; Hamentgen [0048], Fig. 1).
Either one of JP ‘194 in view of Okuno and EPMA or JP ‘194 in view of Hamentgen is silent to the part being a pipe connector, such as a weld neck pipe flange.
Li teaches a flange 1 (i.e. weld neck pipe flange) and connecting pipes I2 and II3 made of high wear-resistant manganese that are connected by welding ([0006], [0013], Fig. 1).
It would have been obvious to one of ordinary skill in the art to manufacture the steel pipe to be a weld neck pipe flange because it prolongs service life (Li [0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Okuno (JP S59-064738 machine translation), EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.), and Li (CN 104406163 machine translation) as applied to claim 5 above, and further in view of Projectmaterials (Projectmaterials. The 13 Types of Flanges for Piping Explained. Posted: September 20, 2017. https://blog.projectmaterials.com/flanges/flange-types-piping/.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation) and Li (CN 104406163 machine translation) as applied to claim 5 above, and further in view of Projectmaterials (Projectmaterials. The 13 Types of Flanges for Piping Explained. Posted: September 20, 2017. https://blog.projectmaterials.com/flanges/flange-types-piping/.).
In the event it is determined that the flange 1 of Li does not read on a weld neck pipe flange, then the below rejection in view of Projectmaterials is applied.
Regarding claim 6, either one of JP ‘194 in view of Okuno, EPMA, and Li or JP ‘194 in view of Hamentgen and Li teaches a flange to better improve the combustion effect of pulverized coal gas flow (Li [0006], [0013], Fig. 1), but is silent to the flange being a weld neck pipe flange.
Projectmaterials teaches the type of flange used for a piping application depends on the required strength (Standard Types of Flanges) where welding neck flanges have a long tapered hub that can be welded with a pipe (Welding Neck Flange).
It would have been obvious to one of ordinary skill in the art to make the flange of Li as a weld neck flange because it has a tapered hub that allows a smooth distribution of mechanical stress between the pipe and weld neck flange and dimensions that match the dimension of the connecting pipe (Projectmaterials Welding Neck Flange). The smooth distribution of mechanical stresses prevents the presence of mechanical stress concentrations leading to premature failure. Further, weld neck flanges are for use in high pressure and high temperature applications that require an unrestricted flow of the fluid conveyed by the piping system (Projectmaterials Welding Neck Flange). The process of Li is substantially similar to the weld neck flange application. Li uses the pipe in a combustion process (i.e. high pressure and high temperature application) to improve the combustion effect of the pulverized coal gas flow and suppress the coal generation of powder NOx (Li [0006]), where better separation of the coal gas flow (i.e. unrestricted flow of the fluid conveyed by the piping system) improves NOx inhibition (Li [0004]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Okuno (JP S59-064738 machine translation) and EPMA (EPMA (European Powder Metallurgy Association) “Introduction to PM HIP Technology, A guide for Designers and Engineers” www.epma.com; downloaded January 11, 2021. 30 pages. © 2011.) as applied to claim 1 above, and further in view of Hiraishi (JP H05-263194 machine translation) and Bochiechio (US 2016/0303657).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘194 (JP H05-263194 machine translation) in view of Hamentgen (DE 10 2016 122673 machine translation) as applied to claim 1 above, and further in view of Hiraishi (JP H05-263194 machine translation) and Bochiechio (US 2016/0303657).
Regarding claim 9, either one of JP ‘194 in view of Okuno and EPMA or JP ‘194 in view of Hamentgen is silent to a plurality of particulates comprising a second high-manganese steel with a different composition from the high-manganese steel or a steel composition that is not a high-manganese steel.
Hiraishi teaches a multi-layer steel pipe ([0001], [0013]) with an outer layer of high-manganese steel ([0014]) and an inner layer, such as stainless steel without one or more of Cr and Mo ([0013], [0016], [0017]) manufactured by arranging a steel pipe in a capsule, filling the capsule with high manganese steel powder, sealing, and processing to produce a multi-layer steel pipe ([0018], [0021]). 
It would have been obvious to one of ordinary skill in the art to form a multi-layer steel pipe with an outer layer of high-manganese steel and an inner layer of a steel without one or more of Cr and Mo because it forms an outer surface layer with excellent wear resistance (Hiraishi [0001], [0008) that is easy to work harden (Hiraishi [0010]) while the inside layer is cheaper than hard alloys (Hiraishi [0014]).
Either one of JP ‘194 in view of Okuno, EPMA, and Hiraishi or JP ‘194 in view of Hamentgen and Hiraishi teaches forming an outer layer of pipe using high-manganese steel powder (JP ‘194 [0001]; Hamentgen [0048]; Hiraishi [0014], [0018], [0021]) on an inside layer of steel of a different material (Hiraishi [0013], [0016], [0017]), but is silent to the method comprising providing a second plurality of particulates comprising a second high-manganese steel with a different composition from the high-manganese steel or a steel composition that is not a high-manganese steel, wherein the loading the container with the plurality of particulates comprises disposing the plurality of particulates of the high-manganese steel in a first location of the container and disposing plurality of particulates of the second high-manganese steel or the steel composition that is not a high-manganese steel in a second location of the container.
Bochiechio teaches a method of manufacturing a multi-material tubular structure ([0005]) by depositing powdered metal ([0037], [0040]) of a first layer of material 38 into the can 24 to a desired thickness (i.e. disposing the plurality of first particulates in a first location of the container) ([0042], [0046], Figs. 2B, 3A) and depositing powder of a second layer 44 on the first layer 36 (i.e. disposing the plurality of second particulates in a second location of the container) ([0043], [0046], Figs. 2C, 3A), where the inner cavity is left void to provide a tubular structure ([0044]) and the powdered metal is consolidated by hot-isostatic compaction ([0038]).
It would have been obvious to of ordinary skill in the art to form the multi-layer steel pipe by depositing a first layer of powder material to a desired thickness, depositing a second layer on the first layer, then consolidating by hot-isostatic pressing because it allows for deposition of the layers to desired thicknesses (Bochiechio [0043]) and different materials deposited in different desired locations to tune the mechanical characteristics (Bochiechio [0004], [0044]) without requiring clean-up of a weld or bond interface that is accessible for machining (Bochiechio [0004]).
Therefore, either one of JP ‘194 in view of Okuno, EPMA, Hiraishi, and Bochiechio or JP ‘194 in view of Hamentgen, Hiraishi, and Bochiechio teach manufacturing a pipe (i.e. tube) (JP ‘194 [0001]; Hamentgen [0048], Fig. 2; Hiraishi [0001], [0013]; Bochiechio [0005]) by providing a first material and a second material (Hiraishi [0013], [0014]; Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A), depositing a first layer to a desired thickness, depositing  a second layer on the first layer (Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A), then consolidating by hot-isostatic pressing (Bochiechio [0038]; Okuno abstract, para. spanning pgs. 2-3; Hamentgen  [0038], [0044], [0045], [0048], [0049]), where the first material is stainless steel (Hiraishi [0013], [0016], [0017]), the second is a high-manganese steel (JP ‘194 [0022]-[0031]; Hamentgen [0035]; Hiraishi [0014]) and both the first and second material are in the form of a powder (Bochiechio [0037], [0040]).  
Regarding claim 10, either one of JP ‘194 in view of Okuno, EPMA, Hiraishi, and Bochiechio or JP ‘194 in view of Hamentgen, Hiraishi, and Bochiechio teaches a pipe (i.e. tube) (JP ‘194 [0001]; Hamentgen [0048], Fig. 2; Hiraishi [0001], [0013]; Bochiechio [0005]) that is multi-walled (Hiraishi [0001], [0013]; Bochiechio [0042], [0043], [0046], Figs. 2B, 2C, 3A) where the inner layer is a stainless steel (i.e. the second location of the container is in a location of the container that forms the internal surface) (Hiraishi [0013], [0016], [0017]) and the outer layer is high-manganese steel (Hiraishi [0014]).
Related Art
Inui (JP S57-108228 machine translation)
Inui teaches manufacturing a compacted alloy by powder metallurgy (pg. 1 para. 1) by mixing A, Fe-Mn-Ti-Mo alloy powder, with B, Fe-Mn-Ti alloy powder, then filling the mixed powder into a capsule with an inner diameter of 120, length of 460, and wall thickness of 4 (pg. 2 para. 1), evacuating the capsule to 10^-1 mmHg, consolidating using sealed hot hydrostatic pressure, and removing the capsule to produce a wire rod (pg. 2 para. 2), where powder A has 14.3 wt% Mn and powder B has 11.8 wt% Mn (Table).
Nobushige (JPH07-041911 machine translation)
	Nobushige teaches a multi-layer steel pipe ([0001], [0013]) with a steel pipe arranged inside a high manganese steel pipe ([0017]) such that the outer surface has wear resistance, strength, and hardness ([0020], [0021]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                       


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735